

	

		II

		109th CONGRESS

		1st Session

		S. 1693

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 13, 2005

			Mr. Kyl introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow the temporary expensing of equipment used in refining of liquid fuels.

		  

	

	

		1.Temporary expensing for

			 equipment used in refining of liquid fuels

			(a)In

			 generalPart VI of subchapter

			 B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting

			 after section 179D the following new section:

				

					179E.Election to expense

				certain refineries

						(a)Treatment as

				expensesA taxpayer may elect

				to treat the cost of any qualified refinery property as an expense which is not

				chargeable to capital account. Any cost so treated shall be allowed as a

				deduction for the taxable year in which the qualified refinery is placed in

				service.

						(b)Election

							(1)In

				generalAn election under

				this section for any taxable year shall be made on the taxpayer’s return of the

				tax imposed by this chapter for the taxable year. Such election shall be made

				in such manner as the Secretary may by regulations prescribe.

							(2)Election

				irrevocableAny election made

				under this section may not be revoked except with the consent of the

				Secretary.

							(c)Qualified

				refinery property

							(1)In

				generalThe term

				qualified refinery property means any refinery or portion of a

				refinery—

								(A)the original use of which commences with

				the taxpayer,

								(B)the construction of which—

									(i)except as provided in clause (ii), is

				subject to a binding construction contract entered into after June 14, 2005,

				and before January 1, 2010, but only if there was no written binding

				construction contract entered into on or before June 14, 2005, or

									(ii)in the case of self-constructed property,

				began after June 14, 2005,

									(C)which is placed in service by the taxpayer

				after the date of the enactment of this section and before January 1,

				2014,

								(D)in the case of any portion of a refinery,

				which meets the requirements of subsection (d), and

								(E)which meets all applicable environmental

				laws in effect on the date such refinery or portion thereof was placed in

				service.

								(2)Special rule

				for sale-leasebacksFor

				purposes of paragraph (1)(A), if property is—

								(A)originally placed in service after the date

				of the enactment of this section by a person, and

								(B)sold and leased back by such person within

				3 months after the date such property was originally placed in service,

								such property shall be treated as

				originally placed in service not earlier than the date on which such property

				is used under the leaseback referred to in subparagraph (B).(3)Effect of

				waiver under Clean Air ActA

				waiver under the Clean Air Act shall not be taken into account in determining

				whether the requirements of paragraph (1)(E) are met.

							(d)Production

				capacityThe requirements of

				this subsection are met if the portion of the refinery—

							(1)increases the rated capacity of the

				existing refinery by 5 percent or more over the capacity of such refinery as

				reported by the Energy Information Agency on January 1, 2005,

							(2)enables the existing refinery to process

				qualified fuels (as defined in section 29(c)) at a rate which is equal to or

				greater than 25 percent of the total throughput of such refinery on an average

				daily basis, or

							(3)replaces any portion of a refinery damaged

				or destroyed by Hurricane Katrina.

							(e)Election to

				allocate deduction to cooperative ownerIf—

							(1)a taxpayer to which subsection (a) applies

				is an organization to which part I of subchapter T applies, and

							(2)one or more persons directly holding an

				ownership interest in the taxpayer are organizations to which part I of

				subchapter T apply,

							the taxpayer may elect to allocate

				all or a portion of the deduction allowable under subsection (a) to such

				persons. Such allocation shall be equal to the person’s ratable share of the

				total amount allocated, determined on the basis of the person’s ownership

				interest in the taxpayer. The taxable income of the taxpayer shall not be

				reduced under section 1382 by reason of any amount to which the preceding

				sentence applies.(f)Ineligible

				refineriesNo deduction shall

				be allowed under subsection (a) for any qualified refinery property—

							(1)the primary purpose of which is for use as

				a topping plant, asphalt plant, lube oil facility, crude or product terminal,

				or blending facility, or

							(2)which is built solely to comply with

				consent decrees or projects mandated by Federal, State, or local

				governments.

							(g)ReportingNo deduction shall be allowed under

				subsection (a) to any taxpayer for any taxable year unless such taxpayer files

				with the Secretary a report containing such information with respect to the

				operation of the refineries of the taxpayer as the Secretary shall

				require.

						.

			(b)Conforming

			 amendments

				(1)Section 1245(a) of the Internal Revenue

			 Code of 1986 is amended by inserting 179E, after

			 179D, both places it appears in paragraphs (2)(C) and

			 (3)(C).

				(2)Section 263(a)(1) of such Code is amended

			 by striking or at the end of subparagraph (J), by striking the

			 period at the end of subparagraph (K) and inserting , or, and by

			 inserting after subparagraph (K) the following new subparagraph:

					

						(L)expenditures for which a deduction is

				allowed under section

				179E.

						.

				(3)Section 312(k)(3)(B) of such Code is

			 amended by striking or 179D each place it appears in the heading

			 and text and inserting 179D, or 179E.

				(4)The table of sections for part VI of

			 subchapter B of chapter 1 of such Code is amended by inserting after the item

			 relating to section 179D the following new item:

					

						

							Sec. 179E. Election to expense

				certain

				refineries.

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to properties placed in service after the date of the

			 enactment of this Act.

			

